IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            June 16, 2009
                                     No. 08-50272
                                   c/w No. 08-50274                    Charles R. Fulbruge III
                                  Conference Calendar                          Clerk



UNITED STATES OF AMERICA

                                                   Plaintiff-Appellee

v.

LARRY WAYNE NORWOOD

                                                   Defendant-Appellant


                   Appeals from the United States District Court
                         for the Western District of Texas
                           USDC No. 3:01-CR-640-1 and
                           USDC No. 3:02-CR-838-ALL


Before SMITH, BENAVIDES, and HAYNES, Circuit Judges.
PER CURIAM:*
       The Federal Public Defender appointed to represent Larry Wayne
Norwood in the revocation of his two terms of supervised release has moved for
leave to withdraw and has filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967). Norwood has not filed a response. Our independent review
of the record and counsel’s brief discloses no nonfrivolous issue for appeal.



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                               No. 08-50272
                             c/w No. 08-50274

Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel is
excused from further responsibilities herein, and the APPEALS ARE
DISMISSED. See 5 TH C IR. R. 42.2.




                                     2